         14-61357-JDP Doc#: 637 Filed: 12/07/18 Entered: 12/07/18 16:23:35 Page 1 of 2
                                                                                                                      12/07/2018 10:16:28am
                                           UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF MONTANA
                                                    BUTTE DIVISION
IN RE:     JOHN HENRY SCHNEIDER                                                        CASE NO       14-61357

                                                                                      CHAPTER        7

                     DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above-named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept:                                              $179,418.01
     Prior to the filing of this statement I have received:                                    $175,897.69
     Balance Due:                                                                                 $3,520.32

2. The source of the compensation paid to me was:
                  Debtor                       Other (specify)
                                               Debtor and related entities as shown on the attached report.

3. The source of compensation to be paid to me is:
                                                                Payments or credits as shown on the exhibits.
                  Debtor                       Other (specify)
                                               Counsel does not anticipate further payment from debtor or any other entity.
                                                In fact, the final balance of $3,520.32 was charged off by a credit memo on
                                               10/19/18.

4.       I have not agreed to share the above-disclosed compensation with any other person unless they are members and
         associates of my law firm.

         I have agreed to share the above-disclosed compensation with another person or persons who are not members or
         associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
         compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
   a. [Other provisions as needed]
     Counsel was retained on 11/9/15 solely for defense of the collection adversary proceeding (#15-15) by trustee.
     Later, the debtor requested and counsel agreed to expand the engagement to include: 1) defense of the
     discharge objection case (#15-20); 2) claim objections; 3) enforcement of settlements with the trustee against
     3rd parties; 4) defense of a lawsuit by the trustee to enforce the settlement (#17-21); and 5) other services
     related to the preceding matters.


6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
   Various matters that debtor requested counsel pursue but counsel did not agree to assist with.
         14-61357-JDP Doc#: 637 Filed: 12/07/18 Entered: 12/07/18 16:23:35 Page 2 of 2
                                                                                                                   12/07/2018 10:16:28am
                                     UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MONTANA
                                              BUTTE DIVISION
IN RE:   JOHN HENRY SCHNEIDER                                                      CASE NO      14-61357

                                                                                  CHAPTER       7

                DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

                                                          CERTIFICATION
     I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
  representation of the debtor(s) in this bankruptcy proceeding.


                  12/7/2018                          /s/ JAMES H COSSITT
                    Date                             JAMES H COSSITT                                Bar No. 4773
                                                     James H. Cossitt, PC
                                                     PO Box 1889
                                                     Kalispell, MT 59903-1889
                                                     Phone: (406) 752-5616
